Citation Nr: 1004370	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1942 to 
January 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
following a June 2009 Board remand.  It was originally on 
appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998). 

In June 2009, the Board remanded the issue on appeal for the 
RO to provide the Veteran a VA examination in light of the 
presumptions associated with combat participation under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) 
(2009).  Since the Veteran's DD Form 214 confirms that he 
was a combat infantryman, in-service noise exposure is 
presumed to have occurred.  Id.  A remand was also necessary 
because a VA examination conducted in August 2007 was 
insufficient.  The claims file was unavailable at the time 
of that examination, and the examiner did not offer a nexus 
opinion.      

On remand, the Board specifically instructed the VA examiner 
to review the claims file and to accept as fact that the 
Veteran experienced acoustic trauma in service as a combat 
infantryman.  The examiner was asked to opine as to whether 
there was clear and convincing evidence that the Veteran's 
hearing loss was not attributable to service.  The Board 
noted that VA is required to meet the clear and convincing 
standard due to the Veteran's combat exposure.  The Veteran 
received a VA audiologic examination in October 2009.  The 
VA examiner reviewed the claims file, acknowledged that the 
Veteran experienced acoustic trauma in service, and offered 
a favorable opinion using the at least as likely as not 
standard.  Unfortunately, since the VA examiner did not 
offer an opinion using the clear and convincing evidence 
standard as requested, Stegall requires that this case be 
remanded for compliance with the prior remand.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the claims file to the examiner 
who conducted the October 2009 VA 
examination for a medical opinion.  The 
claims file should be made available to 
the examiner and should be reviewed in its 
entirety prior to rendering an opinion.  
The examiner should state that the claims 
file was reviewed.      

The examiner should accept as fact that 
the Veteran experienced acoustic trauma in 
service as a combat infantryman.  The 
examiner should offer an opinion as to 
whether there is clear and convincing 
evidence that the Veteran's hearing loss 
is not attributable to service.  Again, 
the Board notes that VA is required to 
meet the clear and convincing standard due 
to the Veteran's combat exposure.    

If the examiner who conducted the October 
2009 examination is unavailable, the 
claims file may be provided to any 
appropriate healthcare professional for 
the requested opinion.  

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



